Title: To George Washington from James McHenry, 5 July 1796
From: McHenry, James
To: Washington, George


        private.
       
        
          Sir
          Philadelphia 5 July 1796.
        
        I made a visit yesterday to Chevr Freire, and to-day he called to let me know, that his secretary had seen Mr Listons Secretary, who told him that Mr & Madam Liston would set out for Mount Vernon on friday, and that he and Madam Freire would follow on the 18th inst.
        Seeing that these ministers will avail themselves of your politeness, may it not be proper to be a little more particular with Mr Adet. Ought I to mention to him, that you had desired me to remind him of your wish to see him at Mount Vernon, and to know when you might expect that pleasure. Just now I suppose he is engaged on Mr Pickerings questions. I shall therefore take no step in the affair till the result is communicated, and till I hear further from you.
        I inclose a letter from Major Kersey who will be deranged upon the principle of seniority. If a principle applicable to the majors could be adopted which would retain him and Peters, I have no doubt, but that the army would be benefited by leaving out in their stead Cushing & Shaylor. You will perceive that on the present establishment Massachusetts & Connecticut have six majors out of the 11 Infantry majors, and that following the principle of Seniority six of the 8 will belong to these two States. With the most sincere respect and attachment I am Sir your most obt st
        
          James McHenry
        
       